DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kho et al (USPGpub 2015/0209789).
Regarding claim 1, Kho teaches a flow path structure (referred to as a plurality of reaction chambers 130 in [0036] and illustrated in Figure 2) of a cartridge (referred to as a housing 10 in [0034] for nucleic acid extraction (see [0108], which recites “[t]he fluid flow chamber 120 having the fluid flow to each of the reaction chambers 130 exist is formed at the central portion, and thus, the path of the fluid flow can be minimized. Accordingly, the processing the sample and 
Regarding claim 2, Kho teaches the flow path structure of a cartridge for nucleic acid extraction according to claim 1, wherein said starting points of the plurality of grooves (i.e. reaction chambers 130) are arranged at the same distance from the shaft hole (i.e. fluid flow chamber 120) (see Figure 2).
Regarding claims 3-4, Kho teaches the flow path structure of a cartridge for nucleic acid extraction according to claim 2, wherein said starting points of the plurality of grooves (i.e. reaction chambers 130) are disposed at the same angle 
Regarding claim 6, Kho teaches the flow path structure of a cartridge for nucleic acid extraction according to claim 4, wherein said end points of five adjacent grooves among the plurality of grooves (plurality of chambers 130) are arranged at the same distance from the shaft hole (i.e. fluid flow chamber 120) (see Figure 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kho as applied to claim 4 above, and further in view of Ozawa (JP-2016061610, see attached translation to English).
Regarding claim 5, Kho teaches the flow path structure of a cartridge for nucleic acid extraction according to claim 4. 
Kho does not explicitly teach a flow path structure of a cartridge for nucleic acid extraction having a groove with a starting point different than the starting point of other grooves spaced apart from a shaft hole.
In the analogous art of providing a sample analysis chip where a plurality of biochemical reactions can be performed, Ozawa teaches a chip body 2 having a surface whereon a flow path structure is formed by grooves, recesses and holes communicating with each other (see the second paragraph on page 2). In addition, Ozawa teaches that “the start end portion 10a of the first reaction chamber 10 is a linear groove extending from the circle C1 to the circle C2 along the radial direction thereof, and radially outward from the injection hole 2a”, (see the second paragraph on page 2). In addition, Ozama teaches a flow path structure of a cartridge (i.e. chip body 2) for performing biochemical reaction having a groove (referred to as an air passage 11 in paragraph 6 on page 8) with a starting point different than the starting point of another groove (referred to as a an introduction path 2h in the second paragraph on page 7) (see Figures 2-3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the groove/air passage .
Claim 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kho as applied to claim 1 above, and further in view of Kastury (USPGpub 2011/0263461).
Regarding claim 7, Kho teaches the flow path structure of a cartridge for nucleic acid extraction according to claim 1, further comprising a rubber pad (referred to as cover portion 150 in [0041]-[0044] covering the surface (see Figure 2) (see [0049], which recites “the cover portion 150 may be made of plastic”).
Kho does not explicitly teach that the pad 150 is of a rubber material. 
In the analogous art of providing devices and methods for collecting liquid samples and preparing samples for nucleic acid extraction, Kastury teaches a rubber cover as a single piece sitting on top of an well plate (see [0021], which recites “[t]he rubber cover has a pierceable area (a line, triangle, circle, or square) in the center of the well. The pierceable area is thinner than other areas of the rubber seal, and can be pierced easily. After puncture, the pierceable area is re-sealed due to the elastic nature of the rubber material. The rubber cover prevents any leakage of the liquid sample during the transportation of the samples to the laboratory for testing. The rubber cover, also prevents any contamination due to aerosol in the field while collecting samples by not exposing the wells to the environment. In addition, the rubber cover prevents any cross contamination of samples between the wells while dispensing sample into a neighboring well”).

Regarding claim 8, the combination of Kho and Kastury teaches the flow path structure of a cartridge for nucleic acid extraction according to claim 7, wherein said rubber pad (150 of Kho) comprises penetrating holes (see [0021] of Kastury, which recites “[t]he rubber cover has a pierceable area (a line, triangle, circle, or square) in the center of the well. The pierceable area is thinner than other areas of the rubber seal, and can be pierced easily. After puncture, the pierceable area is re-sealed due to the elastic nature of the rubber material”) overlapping the starting and ending points of the grooves (130) (see [0047] of Kho, which recites “the reaction chambers 130 are open through the second openings 163 when the second cover portion 170 is open”). While Kho does not explicitly disclose the specific complete overlap from the starting and ending points of the grooves, it would have been obvious to one of ordinary skill in the art at the time of the invention to change the extent of overlap, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  
Regarding claim 9, the combination of Kho and Kastury teaches the flow path structure of a cartridge for nucleic acid extraction according to claim 8, wherein said surface (which correspond to the exterior boundary formed by the plane side of circumference of housing 10, plane side of circumference of the inner circle wherethrough the fluid moving member 180 moves up and down and the plane side of the walls of the reaction chambers 130 as illustrated in Fig.2) of the cartridge body (referred to as a housing 10 in [0034] and illustrated in Fig. 2) comprises an outer wall surrounding the rubber pad (the surface forms an outer wall surrounded by the rubber pad) (see Figure 2). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kho and Kastury as applied to claim 9 above, and further in view of Smith (USPGpub 2006/0134397).
Regarding claim 10, the combination of Kho and Kastury teaches the flow path structure of a cartridge for nucleic acid extraction according to claim 9, 
The combination of Kho and Kastury does not explicitly teach a flow path structure of a cartridge for nucleic acid extraction wherein an outer wall is formed to have the same height as the thickness of a rubber pad.
In the analogous art of providing compositions, methods and devices for preparing biological samples including nucleic acids for nucleic acid extraction, 
While the combination does not explicitly disclose neither the specific thickness of the outer wall surface of the cartridge nor the specific thickness of the rubber pad, it would have been obvious to one of ordinary skill in the art at the time of the invention to change the thickness of the rubber pad and the thickness of the outer wall surface to have the same height, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art, see In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, see Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179. The examiner can normally be reached 9 A.M. to 5 P.M. Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN BORTOLI/Examiner, Art Unit 1797                                                   

/JENNIFER WECKER/Primary Examiner, Art Unit 1797